            ROPES & GRAY LLP
            2099 PENNSYLVANIA AVENUE, NW
            WASHINGTON, DC 20006-6807
            WWW.ROPESGRAY.COM




March 27, 2020                                                     Peter M. Brody
                                                                   T +1 202 508 4612
                                                                   peter.brody@ropesgray.com




BY ECF AND E-MAIL

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
                                                           MEMO ENDORSED
40 Foley Square, Room 2103
New York, NY 10007

Re:    Solar Junction Corp. v. IQE plc, No. 18 Civ. 2564 (KPF) [rel. 17 Civ. 9478 (KPF)]
       Solar Junction Corp. v. Chung et al., No. 17 Civ. 9478 (KPF) [rel. 18 Civ. 2564 (KPF)]
       Letter Brief Requesting Leave to File Portions of an Exhibit Under Seal

Dear Judge Failla:

We are counsel to Defendant IQE plc (“IQE”) and Defendants Seokjae Chung, Kalyan Nunna,
Rodney Pelzel, Howard Williams, and Robert Yanka (the “Individual Defendants”) (collectively, the
“Defendants”) in the above-referenced related actions brought by Plaintiff Solar Junction Corp.
(“SJC”). Pursuant to the Court’s order and the Parties’ agreed-upon extension, IQE’s Motion to
Confirm the Arbitral Award and the Individual Defendants’ Motion to Dismiss are due today, March
27, 2020. With each of those motions, we intend to submit the Final Award of the London Court of
International Arbitration (the “Final Award”).

SJC has advised the Defendants of its position that the Final Award, as issued, should be filed with
this Court under seal pursuant to the Protective Order and Confidentiality Agreement in the now-
concluded arbitration between IQE and SJC, while a redacted version of the Final Award may be filed
publicly. SJC has provided its proposed redactions to IQE.

As officers of the Court, we feel obliged to advise the Court, as we have already advised SJC, of
Defendants’ view that none of the information in the Final Award meets this Court’s requirements
for maintaining information under seal. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
119-20 (2d Cir. 2006). For example, as Defendants have pointed out to SJC’s counsel, among the
portions of the Final Award SJC maintains constitutes confidential SJC information are quotes from
public articles and dissertations that were published before SJC was even founded, as well as
discussions of issued U.S. patents (which are necessarily already public). As we also have conveyed
to SJC, Defendants are mindful of the public interest in access to judicial documents under the
common law and the First Amendment, and the fact that, under this Court’s rules, a confidentiality
agreement is not, by itself, a valid basis to overcome the presumption in favor of public access to
 The Honorable Katherine Polk Failla              -2-                                  March 27, 2020


 judicial documents. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006);
 In re Gen. Motors LLC Ignition Switch Litig., No. 14-MD-2543 (JMF), 2015 WL 444750774, at *4
 (S.D.N.Y. Aug. 11, 2015).

 Nonetheless, the Protective Order and Confidentiality Agreement in the arbitration requires
 Defendants (in the absence of an order from the arbitral tribunal, or other legal duty such as an order
 from this Court) to avoid disclosing information in the Final Award that SJC maintains is confidential.
 Given the requirements of the Protective Order, Defendants are therefore bound to seek to seal these
 proposed redactions. Accordingly, and solely on that basis, we respectfully request leave in
 accordance with Section 9.B of the Court’s Individual Rules of Practice in Civil Cases to file under
 seal the Final Award in its entirety (attached, with highlighting showing SJC’s proposed redactions,
 as Exhibit A) and to file a public version of the Final Award, with SJC’s proposed redactions applied
 (attached as Exhibit B).

 Respectfully submitted,



 Peter M. Brody


 Enclosures

 cc:     All Counsel (by ECF)


Application GRANTED. The Final Award, in its unredacted form, may
be filed as viewable to the Court and parties only. This Order will
also apply to No. 17 Civ. 9478, and should be docketed in that case.

Dated:        March 27, 2020                        SO ORDERED.
              New York, New York




                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
